                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

IN RE:                                                       CASE NO. 19-51477
MARK ALAN FONTENOT                                           CHAPTER 7
       DEBTOR

ELIZABETH G. ANDRUS, TRUSTEE
     PLAINTIFF

VERSUS                                                       ADVERSARY PROCEEDING NO.

U. S. SMALL BUSINESS ADMINISTRATION                                  20AP-50____
       DEFENDANT

                       COMPLAINT TO DECLARE LIEN SATISFIED

      NOW INTO COURT, through counsel, comes Elizabeth G. Andrus, Trustee of the estate of
Mark Alan Fontenot, who states:

                                    Jurisdiction and Venue

                                                1.

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This
matter is a core proceeding within the meaning of 28 U.S.C. §157(b)(2)(A).

                                                2.

       Venue is based on 28 U.S.C. §1409(a).

                                                3.

       The statutory basis for relief is 11 U.S.C. §544(a)(1) and (2).

                                          Background

                                                4.

        The debtor filed a voluntary petition for relief under Chapter 7 of Title 11 of the United
States Code (the “Bankruptcy Code”) on December 11, 2019.




   20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 1 of 7
                                               5.

       Defendant is U. S. Small Business Administration, which may be served through the
following:

       1)     Office of District Counsel, U. S. Small Business Administration, 365 Canal Street,
              Suite 2820, New Orleans, Louisiana 70130-1134; and

       2)     United States Attorney’s Office, Western District of Louisiana, 300 Fannin Street,
              Suite 3201, Shreveport, Louisiana 71101-3608.

                                               6.

       By prior Order (Doc #38), the trustee was authorized to sell immovable property located at
12388 Highway 1131, Welsh, Louisiana 70591, more particularly described below, to Morgan and
Ashley Morgan for the sum of $545,000.00 cash, “AS IS”, free and clear of liens:

       COMMENCING FROM THE NORTHWEST CORNER OF LOT 1 OF THE
       BOURGEOIS SUBDIVISION IN THE WEST HALF OF THE SOUTHWEST

       QUARTER OF SECTION 2 AND THE EAST HALF OF THE SOUTHWEST
       QUARTER OF SECTION 4, ALL IN TOWNSHIP 10 SOUTH, RANGE 5 WEST
       OF LOUISIANA MERIDIAN AS SHOWN ON PLAT TILTED THE SAME BY
       JASPER BOURGEOIS DATED MARCH 7, 1960; THENCE SOUTH 89°15’15”
       EAST A DISTANCE OF 1152.94 FEET TO THE POINT OF BEGINNING;
       THENCE CONTINUING SOUTH 89°15’15” EAST A DISTANCE OF 1659.06
       FEET; THENCE SOUTH 00°38’20” WEST A DISTANCE OF 948.00 FEET;
       THENCE NORTH 89°15’25” WEST A DISTANCE OF 1242.00 FEET; THENCE
       NORTH 45°40’10” WEST A DISTANCE OF 17.65 FEET; THENCE NORTH
       19°40’51” WEST A DISTANCE OF 610.52FEET; THENCE NORTH 16°03’34”
       WEST A DISTANCE OF 264.04 FEET TO THE POINT OF BEGINNING,
       CONTAINING 32.502 ACRES MORE OR LESS.

                                               7.

       By prior Order (Doc #39), the trustee was authorized to sell immovable property located at
12388 Highway 1131, Welsh, Louisiana 70591, more particularly described below, to Morgan and
Ashley Morgan for the sum of $66,000.00 cash, “AS IS”, free and clear of liens:

       COMMENCING FROM THE NORTHWEST CORNER OF LOT 1 OF THE
       BOURGEOIS SUBDIVISION IN THE WEST HALF OF THE SOUTHWEST
       QUARTER OF SECTION 2 AND THE EAST HALF OF THE SOUTHWEST
       QUARTER OF SECTION 4, ALL IN TOWNSHIP 10 SOUTH, RANGE 5 WEST
       OF LOUISIANA MERIDIAN AS SHOWN ON PLAT TILTED THE SAME BY
       JASPER BOURGEOIS DATED MARCH 7, 1960; THENCE SOUTH 89°15’15”
       EAST A DISTANCE OF 1042.92 FEET; THENCE SOUTH 00°38’20” WEST A




   20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 2 of 7
        DISTANCE OF 948.09 FEET, THENCE NORTH 89°15’25” WEST A DISTANCE
        OF 1042.92 FEET; THENCE NORTH 00°38’20” EAST A DISTANCE OF 948.14
        FEET TO THE POINT OF COMMENCEMENT, CONTAINING 22.700 ACRES
        MORE OR LESS.

                                                   8.

      By prior Order (Doc #40), the trustee was authorized to sell immovable property located at
1131 TBD Highway, Welsh, Louisiana 70591, more particularly described below, to Travis and
Alyson Legros for the sum of $50,000.00 cash, “AS IS”, free and clear of liens:

        COMMENCING FROM THE NORTHWEST CORNER OF LOT 1 OF THE
        COMMENCING FROM THE NORTHWEST CORNER OF LOT 1 OF THE
        BOURGEOIS SUBDIVISION IN THE WEST HALF OF THE SOUTHWEST
        QUARTER OF SECTION 2 AND THE EAST HALF OF THE SOUTHWEST
        QUARTER OF SECTION 4, ALL IN TOWNSHIP 10 SOUTH, RANGE 5 WEST
        OF LOUISIANA MERIDIAN AS SHOWN ON PLAT TILTED THE SAME BY
        JASPER BOURGEOIS DATED MARCH 7, 1960; THENCE SOUTH 89°15’15”
        EAST A DISTANCE OF 1042.92 FEET TO THE POINT OF BEGINNING OF
        TRACT 2; THENCE SOUTH 89°15’25” EAST A DISTANCE OF 110.03 FEET;
        THENCE SOUTH 16°03’34” WEST A DISTANCE OF 284.04 FEET; THENCE
        SOUTH 19°40’51” EAST A DISTANCE OF 610.52 FEET; THENCE SOUTH
        45°40’10” EAST A DISTANCE OF 178.65 FEET; THENCE NORTH 89°5’25”
        WEST A DISTANCE OF 527.08 FEET; THENCE NORTH 00°38’20 EAST A
        DISTANCE OF 948.09 FEET TO THE POINT OF BEGINNING OF TRACT 2.
        CONTAINING 6.000 ACRES MORE OF LESS.

                                                   9.

        A mortgage certificate from Jefferson Davis Parish, Louisiana, shows a mortgage in favor
of U. S. Small Business Administration, dated November 14, 2012, in the sum of $315,000.00, etc.,
filed and recorded November 14, 2012, in Mortgage Book 644 at Page 190 bearing File Number
668555.

                                                  10.

       The debtor listed a secured debt to the defendant in the amount of $380,145.86. The
defendant has not filed a proof of claim.

                                                  11.

         The trustee sold the immovable property of the debtor, free and clear of liens, referring liens
to the proceeds.




   20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 3 of 7
                                                 12.

        On information obtained from the U. S. Small Business Administration, El Paso Disaster
Loan Servicing Center, their records indicate that the loan has been paid in full and the SBA has no
further interest in the property according to SBA records. A release of lien was mailed to the debtor
in November, 2019.

                                                 13.

       11 U.S.C. §544(a)(1) and (2) provides:

       (a) The trustee shall have, as of the commencement of the case, and without regard
       to any knowledge of the trustee or any creditor, the rights and powers of, or may
       avoid any transfer of property of the debtor or any obligation incurred by the debtor
       that is voidable by –

               (1) a creditor that extends credit to the debtor at the time of the
               commencement of the case, and that obtains, at such time and with
               respect to such credit, a judicial lien on all property on which a
               creditor on a simple contract could have obtained such a judicial lien,
               whether or not such a creditor exists;

               (2) a creditor that extends credit to the debtor at the time of the
               commencement of the case, and obtains, at such time and with
               respect to such credit, an execution against the debtor that is returned
               unsatisfied at such time, whether or not such a creditor exists.

                                                 14.

       The lien of record may be avoided if there is no underlying debt.

                                                 15.

       The trustee seeks only judicial confirmation that no debt exists.

                                                 16.

       The SBA has filed no claim in the case. The bar date for claims was April 23, 2020.

                                         Relief Requested

                                                 17.

       Said lien is avoidable under 11 U.S.C. §544(a)(1) and (2).




   20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 4 of 7
        WHEREFORE, plaintiff prays for a judgment in her favor and against defendant, after
notice, due process and hearing had, to avoid the lien described herein above.

                                            /s/ John W. Luster
                                         JOHN W. LUSTER (Bar Roll #9184)
                                         Attorney for Elizabeth G. Andrus, Trustee
                                         Post Office Box 488
                                         1120 Williams Avenue
                                         Natchitoches, LA 71458-0488
                                         Telephone: (318) 352-3602
                                         Facsimile: (318) 352-3608
                                         E-mail: luster_j@bellsouth.net




   20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 5 of 7
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
 (OL]DEHWK*$QGUXV7UXVWHH                                                 866PDOO%XVLQHVV$GPLQLVWUDWLRQ


ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
 -RKQ:/XVWHU
 32%R[:LOOLDPV$YHQXH
 1DWFKLWRFKHV/$
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ 'HEWRU        Ƒ 86 Trustee/Bankruptcy Admin    Ƒ Debtor      Ƒ U.S. Trustee/Bankruptcy Admin
Ƒ &UHGLWRU      Ƒ 2WKHU                            Ƒ;Creditor    Ƒ Other
Ƒ;7UXVWHH                                          Ƒ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

   &RPSODLQWWR'HFODUH/LHQ6DWLVILHG


                                                                     NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
Ƒ 11-Recovery of money/property - §542 turnover of property                     Ƒ  61-Dischargeability - §523(a)(5), domestic support
Ƒ 12-Recovery of money/property - §547 preference                               Ƒ  68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ  63-Dischargeability - §523(a)(8), student loan
Ƒ 14-Recovery of money/property - other                                         Ƒ  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ; 21-Validity, priority or extent of lien or other interest in property        Ƒ  65-Dischargeability - other

                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property                                 Ƒ 71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)       Ƒ 72-Injunctive relief – other
    FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                Ƒ 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
Ƒ 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                Ƒ 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              Ƒ
Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
Ƒ Check if this case involves a substantive issue of state law                  Ƒ Check if this is asserted to be a class action under FRCP 23
Ƒ &KHFNLIDMXU\trial is demanded in complaint                                Demand $
Other Relief Sought




             20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 6 of 7
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
              
 0DUN$ODQ)RQWHQRW
DISTRICT IN WHICH CASE IS PENDING                                             DIVISION OFFICE                     NAME OF JUDGE
 :HVWHUQ/DID\HWWH-RKQ.ROZH
                                         RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                          DEFENDANT                                                      ADVERSARY
                                                                                                                  PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                        DIVISION OFFICE                     NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


       V-RKQ:/XVWHU


DATE                                                                          PRINT NAME OF ATTORNEY (OR PLAINTIFF)

       -RKQ:/XVWHU



                                                               INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




           20-05013 - #1 File 04/29/20 Enter 04/29/20 14:45:44 Main Document Pg 7 of 7
